         Case: 3:20-cv-01138-jdp Document #: 5 Filed: 01/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT KIDD,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-1138-jdp
 JAQUELINE SCHELLINGER,

        Defendant.


       Plaintiff Robert Kidd, a prisoner in the custody of the Department of Corrections, has

filed a proposed civil complaint. Plaintiff is a prisoner and, therefore, subject to the 1996

Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without prepayment

of the filing fee and submitted an incomplete monthly inmate transaction statements to

support this request. These statements are insufficient to determine whether plaintiff qualifies

for indigent status because plaintiff has not submitted a complete copy of plaintiff’s inmate

trust fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 5, 2021. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.

       With the complaint, plaintiff also filed a motion to use release account funds to pay the

entire fee for filing this case.   (Dkt. #3).   However, with the exception of initial partial

payments, federal courts lack the authority to tell state officials whether and to what extent a



                                                1
         Case: 3:20-cv-01138-jdp Document #: 5 Filed: 01/15/21 Page 2 of 2




prisoner should be able to withdraw money from a release account. Plaintiff cannot use the

release account funds to pay the entire balance of the filing fee, and so plaintiff’s motion will

be denied.




                                            ORDER

        IT IS ORDERED that,

   1.          Plaintiff Robert Kidd may have until February 5, 2021 to submit a certified trust

        fund account statement for the period beginning approximately July 15, 2020 and

        ending approximately January 15, 2021. If, by February 5, 2021, plaintiff fails to

        respond to this order, I will assume that plaintiff wishes to withdraw this action

        voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

        the case at a later date.

   2.          Plaintiff Robert Kidd’s motion for use of release account funds to pay the entire

        filing fee in this case (Dkt. #3) is DENIED.




               Entered this 15th day of January, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
